        Case 4:20-cv-00140-SMR-CFB
                E-FILED 2020 APR 15 10:24Document  1-1 Filed
                                         AM POLK - CLERK     04/29/20COURT
                                                         OF DISTRICT   Page 1 of 11



               IN THE IOWA DISTRICT COURT IN AND FOR POLK COUNTY


 DELANEY HOWELL,
                                                               Case No. __________________
      Plaintiff,

 v.                                                                PETITION AT LAW
                                                                   AND JURY DEMAND
 IOWA PBS and DAVID MILLER,
 Individually and in his Official Capacities,

      Defendants.




          COMES NOW Plaintiff Delaney Howell (hereinafter “Plaintiff”), by and through her

undersigned attorneys, Sherinian & Hasso Law Firm, and for her Petition and Jury Demand against

Defendant Iowa PBS and Defendant David Miller, Individually and in his Official Capacities, states

as follows:

                                                PARTIES

          1.       Plaintiff was at all times material hereto a resident of Ankeny, Polk County, Iowa and

is currently a resident of Traer, Tama County, Iowa.

          2.       Upon information and belief, Defendant Iowa PBS is owned by Iowa Public

Broadcasting Board, which is an agency of the Iowa Department of Education, with its principal

administrative offices located in Johnston, Polk County, Iowa.

          3.       Upon information and belief, Defendant David Miller is and was at all times material

hereto a citizen and resident of Polk County, Iowa, who worked at Iowa PBS.

          4.       At all times material hereto, Defendant David Miller was a supervisory or managerial

employee of Defendant Iowa PBS who personally participated in the unlawful actions described

herein.
        Case 4:20-cv-00140-SMR-CFB
                E-FILED 2020 APR 15 10:24Document  1-1 Filed
                                         AM POLK - CLERK     04/29/20COURT
                                                         OF DISTRICT   Page 2 of 11



                                       JURISDICTION AND VENUE

        5.      The unlawful employment practices alleged below were committed within Johnston,

Polk County, Iowa.

        6.     The amount in controversy exceeds the jurisdictional requirements of the Iowa

District Court in and for Polk County.

                                COUNT I
        CLAIM FOR VIOLATION OF THE EQUAL PAY ACT, 29 U.S.C. § 206(d)(1)

        7.     Plaintiff repleads the allegations set forth above as if fully set forth herein.

        8.     Plaintiff is a woman.

        9.     Plaintiff began working for Defendant Iowa PBS in May 2015 as an intern.

        10.    In February 2018, Plaintiff became the host of the Iowa PBS program called Market

to Market and Defendant David Miller became her direct supervisor.

        11.    Defendant David Miller had direct responsibility for the supervision of Plaintiff.

        12.    Defendant David Miller had the right to hire and fire employees.

        13.    Plaintiff was the fourth person to host Market to Market.

        14.    Plaintiff was the first female to host Market to Market.

        15.    From February 2018 until October 2018, Plaintiff was paid $20.59 an hour as host for

Market to Market.

        16.    In October 2018, Plaintiff received a raise and was paid $28.47 an hour as host for

Market to Market.

        17.    Shortly after receiving her raise, Plaintiff used The Des Moines Register’s database

of State of Iowa employees’ salaries to find out what the former host for Market to Market had been

paid.




                                                   2
        Case 4:20-cv-00140-SMR-CFB
                E-FILED 2020 APR 15 10:24Document  1-1 Filed
                                         AM POLK - CLERK     04/29/20COURT
                                                         OF DISTRICT   Page 3 of 11



        18.     The former male host, Michael Pearson, was paid more for hosting Market to Market

than Plaintiff was paid.

        19.     Michael Pearson became the host in 2012.

        20.     Michael Pearson had no prior experience with Market to Market or with Iowa PBS

before becoming the host of Market to Market.

        21.     Plaintiff and Michael Pearson had the same job responsibilities as host of Market to

Market.

        22.     Defendants paid Plaintiff less than it paid a male for performing substantially equal

work.

        23.     Defendants’ conduct in paying Plaintiff less than it paid a male for performing

substantially equal work violated the Equal Pay Act, 29 U.S.C. § 206(d)(1).

        24.     Defendants’ violation of the Equal Pay Act was willful.

        25.     Defendants’ violation of the Equal Pay Act is a proximate cause of damages suffered

by Plaintiff.

        WHEREFORE, Plaintiff Delaney Howell respectfully prays that the Court enter judgment

against Defendants and award actual damages, including compensatory damages, liquidated

damages, reasonable attorney fees, court costs, with interest as provided by law and such other and

further relief as the Court deems just and equitable.



                                           JURY DEMAND

        23.     Plaintiff respectfully requests a trial by jury in this matter.




                                                     3
Case 4:20-cv-00140-SMR-CFB
        E-FILED 2020 APR 15 10:24Document  1-1 Filed
                                 AM POLK - CLERK     04/29/20COURT
                                                 OF DISTRICT   Page 4 of 11



                                 Respectfully Submitted,

                                 By:___s/Mark D. Sherinian_____
                                 Mark D. Sherinian AT0007173
                                 By:___s/Emily E. Wilson _______
                                 Emily E. Wilson AT0013860
                                 SHERINIAN & HASSO LAW FIRM
                                 111 E. Grand Ave, Suite 212
                                 Des Moines, IA 50309
                                 Telephone: (515) 224-2079
                                 Facsimile: (515) 224-2321
                                 Email: sherinianlaw@msn.com
                                        ewilson@sherinianlaw.com
                                 ATTORNEYS FOR PLAINTIFF




                                     4
        Case 4:20-cv-00140-SMR-CFB
                E-FILED 2020 APR 15 10:24Document  1-1 Filed
                                         AM POLK - CLERK     04/29/20COURT
                                                         OF DISTRICT   Page 5 of 11



                                   IN THE IOWA DISTRICT COURT IN AND FOR POLK COUNTY


  DELANEY HOWELL,

              Plaintiff,
                                                                                              Case No. ________________
  v.

  IOWA PBS and DAVID MILLER, Individually and in                                                  ORIGINAL NOTICE
  his Official Capacities,

              Defendants.


TO THE ABOVE-NAMED DEFENDANTS:

            You are hereby notified that there is now on file in the office of the Clerk of the above court a
Petition in the above-entitled action, a copy of which is attached hereto (along with copies of any
documents filed with it). The Plaintiff’s attorneys are Mark D. Sherinian and Emily E. Wilson of the law
firm of Sherinian & Hasso Law Firm, whose address is 111 E. Grand Ave. , Suite 212, Des Moines, Iowa
50309, and whose phone number is 515-224-2079.
            This case has been filed in a county that utilizes electronic filing. General rules and
information on electronic filing are contained in Iowa Court Rules Chapter 16. Information regarding
requirements related to the protection of personal information in court filings is contained in Iowa Court
Rules Chapter 16, Division VI. You must serve a motion or answer within 20 days after service of this
Original Notice upon you by using the Iowa Judicial Branch Electronic Document Management System
(EDMS) at www.iowacourts.state.ia.us/efile, unless you obtain from the court an exemption from
electronic filing requirements. If you do not file your appearance, motion or answer within 20
days from the date you are served with this Original Notice, judgment by default will be rendered
against you for the relief demanded in the application.
                                                               Clerk of Court
                                                          500 Mulberry St. Suite 408
                                                            Des Moines, IA 50309
                                                            Phone: (515) 286-3772

NOTE: The attorney who is expected to represent the Defendants should promptly advise Plaintiff of this
notice.
If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district ADA
Coordinator at 1-641-421-0990 (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942).
  Case 4:20-cv-00140-SMR-CFB
          E-FILED 2020 APR 15 10:50Document  1-1 Filed
                                   AM POLK - CLERK     04/29/20COURT
                                                   OF DISTRICT   Page 6 of 11




STATE OF IOWA JUDICIARY                                                      Case No.   LACL147733
                                                                             County     Polk
Case Title    DELANEY HOWELL VS IOWA PBS AND DAVID MILLER

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (515) 286-3394 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    04/15/2020 10:50:39 AM




District Clerk of Polk                       County

/s/ Christine Simonsen
        Case 4:20-cv-00140-SMR-CFB
                E-FILED 2020 APR 15 10:24Document  1-1 Filed
                                         AM POLK - CLERK     04/29/20COURT
                                                         OF DISTRICT   Page 7 of 11



               IN THE IOWA DISTRICT COURT IN AND FOR POLK COUNTY


 DELANEY HOWELL,
                                                               Case No. __________________
      Plaintiff,

 v.                                                                PETITION AT LAW
                                                                   AND JURY DEMAND
 IOWA PBS and DAVID MILLER,
 Individually and in his Official Capacities,

      Defendants.




          COMES NOW Plaintiff Delaney Howell (hereinafter “Plaintiff”), by and through her

undersigned attorneys, Sherinian & Hasso Law Firm, and for her Petition and Jury Demand against

Defendant Iowa PBS and Defendant David Miller, Individually and in his Official Capacities, states

as follows:

                                                PARTIES

          1.       Plaintiff was at all times material hereto a resident of Ankeny, Polk County, Iowa and

is currently a resident of Traer, Tama County, Iowa.

          2.       Upon information and belief, Defendant Iowa PBS is owned by Iowa Public

Broadcasting Board, which is an agency of the Iowa Department of Education, with its principal

administrative offices located in Johnston, Polk County, Iowa.

          3.       Upon information and belief, Defendant David Miller is and was at all times material

hereto a citizen and resident of Polk County, Iowa, who worked at Iowa PBS.

          4.       At all times material hereto, Defendant David Miller was a supervisory or managerial

employee of Defendant Iowa PBS who personally participated in the unlawful actions described

herein.
        Case 4:20-cv-00140-SMR-CFB
                E-FILED 2020 APR 15 10:24Document  1-1 Filed
                                         AM POLK - CLERK     04/29/20COURT
                                                         OF DISTRICT   Page 8 of 11



                                       JURISDICTION AND VENUE

        5.      The unlawful employment practices alleged below were committed within Johnston,

Polk County, Iowa.

        6.     The amount in controversy exceeds the jurisdictional requirements of the Iowa

District Court in and for Polk County.

                                COUNT I
        CLAIM FOR VIOLATION OF THE EQUAL PAY ACT, 29 U.S.C. § 206(d)(1)

        7.     Plaintiff repleads the allegations set forth above as if fully set forth herein.

        8.     Plaintiff is a woman.

        9.     Plaintiff began working for Defendant Iowa PBS in May 2015 as an intern.

        10.    In February 2018, Plaintiff became the host of the Iowa PBS program called Market

to Market and Defendant David Miller became her direct supervisor.

        11.    Defendant David Miller had direct responsibility for the supervision of Plaintiff.

        12.    Defendant David Miller had the right to hire and fire employees.

        13.    Plaintiff was the fourth person to host Market to Market.

        14.    Plaintiff was the first female to host Market to Market.

        15.    From February 2018 until October 2018, Plaintiff was paid $20.59 an hour as host for

Market to Market.

        16.    In October 2018, Plaintiff received a raise and was paid $28.47 an hour as host for

Market to Market.

        17.    Shortly after receiving her raise, Plaintiff used The Des Moines Register’s database

of State of Iowa employees’ salaries to find out what the former host for Market to Market had been

paid.




                                                   2
        Case 4:20-cv-00140-SMR-CFB
                E-FILED 2020 APR 15 10:24Document  1-1 Filed
                                         AM POLK - CLERK     04/29/20COURT
                                                         OF DISTRICT   Page 9 of 11



        18.     The former male host, Michael Pearson, was paid more for hosting Market to Market

than Plaintiff was paid.

        19.     Michael Pearson became the host in 2012.

        20.     Michael Pearson had no prior experience with Market to Market or with Iowa PBS

before becoming the host of Market to Market.

        21.     Plaintiff and Michael Pearson had the same job responsibilities as host of Market to

Market.

        22.     Defendants paid Plaintiff less than it paid a male for performing substantially equal

work.

        23.     Defendants’ conduct in paying Plaintiff less than it paid a male for performing

substantially equal work violated the Equal Pay Act, 29 U.S.C. § 206(d)(1).

        24.     Defendants’ violation of the Equal Pay Act was willful.

        25.     Defendants’ violation of the Equal Pay Act is a proximate cause of damages suffered

by Plaintiff.

        WHEREFORE, Plaintiff Delaney Howell respectfully prays that the Court enter judgment

against Defendants and award actual damages, including compensatory damages, liquidated

damages, reasonable attorney fees, court costs, with interest as provided by law and such other and

further relief as the Court deems just and equitable.



                                           JURY DEMAND

        23.     Plaintiff respectfully requests a trial by jury in this matter.




                                                     3
Case 4:20-cv-00140-SMR-CFB
        E-FILED 2020 APR 15 10:24Document
                                  AM POLK - 1-1 Filed
                                            CLERK     04/29/20COURT
                                                  OF DISTRICT  Page 10 of 11



                                 Respectfully Submitted,

                                 By:___s/Mark D. Sherinian_____
                                 Mark D. Sherinian AT0007173
                                 By:___s/Emily E. Wilson _______
                                 Emily E. Wilson AT0013860
                                 SHERINIAN & HASSO LAW FIRM
                                 111 E. Grand Ave, Suite 212
                                 Des Moines, IA 50309
                                 Telephone: (515) 224-2079
                                 Facsimile: (515) 224-2321
                                 Email: sherinianlaw@msn.com
                                        ewilson@sherinianlaw.com
                                 ATTORNEYS FOR PLAINTIFF




                                     4
Case 4:20-cv-00140-SMR-CFB
         E-FILED 2020 APR 17 8:33Document  1-1 Filed
                                 AM POLK - CLERK     04/29/20COURT
                                                 OF DISTRICT   Page 11 of 11
